 
EXHIBIT 10.25
 
AMENDED AND RESTATED SERVICE AGREEMENT


THIS AMENDED AND RESTATED SERVICE AGREEMENT (this “Agreement”), dated as of
February 5, 2009, is entered into by Rivertek Medical Systems, Inc., a Minnesota
corporation with offices located at 3550 Lexington Ave. No. #209, St. Paul, MN
55126 (hereinafter referred to as “Rivertek”), and Scivanta Medical Corporation,
a Nevada corporation with offices located at 215 Morris Avenue Spring Lake, NJ
07762 (hereinafter referred to as “Scivanta”).


RECITALS


WHEREAS, Rivertek and Scivanta entered into a Service Agreement dated February
1, 2008, as amended on April 28, 2008 (the “Original Agreement”);


WHEREAS, Rivertek and Scivanta wish to expand the scope of the Original
Agreement as provided for herein and for Rivertek to provide the services of the
type described in Exhibit A (“Services”);


NOW, THEREFORE, in consideration of the mutual covenants set forth herein,
Rivertek and Scivanta agree as follows:


Article I - Agreement


This Agreement replaces and supercedes the Original Agreement.


Article II - Definitions


Section 2.01. Employees.  Individuals who perform Services for and on behalf of
Rivertek in an employer-employee relationship to Rivertek.


Section 2.02. Consultants.  Individuals who perform Services for or on behalf of
Rivertek in the capacity of an independent consultant to Rivertek.


Section 2.03. Person or Personnel.  Both Employees and Consultants.


Section 2.04.  Confidential Information.  All confidential data, specifications,
ideas, know-how, designs, code, writings, technology, plans and other
information of Scivanta and its clients, or of another person which have been
entrusted to Rivertek.  Results (as defined below) generally are Confidential
Information.


Section 2.05.  Scivanta Materials.  All physical embodiments of Confidential
Information (such as in documents or computer tapes, or physical objects such as
prototypes or models), and all other Scivanta physical property (such as
hardware, equipment, supplies and tools).



--------------------------------------------------------------------------------


 
Section 2.06.  Rights.  Ownership of intellectual property rights (patents,
patent applications, copyrights, trademarks, service marks, mask work rights,
“moral rights,” and trade secrets) in Confidential Information and in
Results.  If “moral rights” cannot legally be transferred to Scivanta, where
this Agreement requires transfer of “moral rights” to Scivanta, this shall be
construed to require the owner of the “moral rights” to waive them and to
consent to any Scivanta action which would violate the “moral rights.”


Section 2.07.  Results.  All results of the Services including all data, ideas,
information, tangible results, all documentation, and all Technology/Writings.


Section 2.08.  Technology/Writings. Any aspect of the Results in which one can
have Rights (e.g., inventions/patents; working of authorship/copyrights;
know-how/trade secrets).


Article III -Services by Rivertek


Section 3.01. Services Provided.  During the term of this Agreement, Rivertek
shall provide Services as requested by Scivanta from time-to-time and such
additional services as may be requested by Scivanta.  Any additional services
requested by Scivanta shall be set forth in an amendment to this Agreement, the
terms of which will be agreeable to both parties.


Section 3.02. Where Provided.  Services shall be performed by Personnel at the
facilities of Rivertek, Scivanta, or and authorized supplier, unless otherwise
agreed to by Rivertek and Scivanta.


Article IV -Assignment and Release of Personnel


Section 4.01. Assignment.  Rivertek shall select Personnel to perform Services
for Scivanta who are qualified to perform the requested Services, and when
requested by Scivanta, shall submit their names and qualifications to
Scivanta.  Scivanta shall review the Personnel qualifications and conduct
interviews of those Personnel where appropriate to determine their suitability
for the job, after which Scivanta will accept or reject such Personnel.


Section 4.02. Release of Personnel.  After acceptance of a Person to perform
Services, Scivanta may release such Person from performing Services at any time,
with or without cause, upon five (5) working days prior notice to Rivertek;
provided, however, Scivanta may release any Person without prior notice to
Rivertek if, in Scivanta’s opinion, such Person does not perform satisfactorily,
does not comply with Scivanta’s security requirements or other rules and
regulations applicable to the conduct of Rivertek’s Personnel, or for other good
cause relating to the performance of Services by such Person.


Section 4.03. Withdrawal.  After acceptance of a Person to perform Services,
Rivertek may withdraw such Person from performing Services on ten (10) working
days prior written notice to Scivanta; provided, however, Rivertek uses its best
efforts to provide Scivanta with a replacement Person acceptable to Scivanta.


2

--------------------------------------------------------------------------------


 
Article V -Charges and Payment


Section 5.01. Charges.  Charges for Services shall be on a time incurred basis
as set forth in the Exhibit A to this Agreement and the Exhibit A rates shall be
fixed for one year following execution of this Agreement.  Rivertek shall have
the right to adjust Exhibit A rates on a yearly basis by providing a revised
Exhibit A to Scivanta.  Personnel subject to overtime payments after forty (40)
hours worked in a given week will have their overtime hourly rate
specified.  Airfare shall not be billed at higher than coach class rates (or, if
lower, the fare actually paid).  An itemization of expenses shall be included
with each invoice.  Travel time which occurs during normal Rivertek business
hours shall be billable; provided, however, that such time is not separately
billed to a different Rivertek client.


Section 5.02. Invoices.  Rivertek shall submit invoices weekly to Scivanta for
Services rendered, for items purchased, and authorized expenses
incurred.  Invoices shall be sent to Scivanta at 215 Morris Avenue Spring Lake,
NJ 07762, Attention: Thomas S. Gifford.  Each invoice will show the name and
number of hours for each Person who performed Services during the invoice period
and, for equipment supplied by Rivertek, the type of equipment and hours
used.  All invoices shall reference Rivertek’s Purchase Order Number.


Section 5.03. Payment.  Invoices shall be payable thirty (30) days from receipt.


Section 5.04. Supporting Documentation.  Scivanta, upon request, shall be
permitted to inspect all time reports and similar documentation in Rivertek’s
possession and control relating to Services provided pursuant to this Agreement.


Article VI - Rivertek Personnel


Section 6.01. Personnel of Rivertek.  Rivertek shall be an independent
contractor to Scivanta.  Rivertek and Scivanta acknowledge and agree that
although Personnel performing Services may at some times perform those Services
under the general direction of Scivanta, such Personnel shall at all times and
for all purposes be deemed Employees of or Consultants to Rivertek and not
employees of Scivanta.  Rivertek shall advise all Personnel of this fact.
 
Section 6.02. Wages and Salaries.  Rivertek shall be responsible for all
contract obligations it may have with its Consultants, for the payment of all
wages and salaries payable to Employees, and the cost of providing Employees
with any fringe benefits to which they are entitled by reason of being employed
by Rivertek.  Rivertek shall be responsible for withholding payroll taxes from
the wages and salaries paid to Employees and the payment of such payroll and
employer taxes to government agencies.  Rivertek shall also provide workman’s
compensation insurance, unemployment insurance and any other insurance required
by statute in respect of Employees provided hereunder.


3

--------------------------------------------------------------------------------


 
Section 6.03.  Pass-through of Obligations.  Rivertek shall have a written
agreement in place with each Person defining its relationship with such Person
and the obligations of Rivertek and such Person under this Agreement.  The
written agreement will enable Rivertek to comply with its obligations to
Scivanta under Article VII and Article IX.  For example, the Person must agree
that Rivertek (or Rivertek’s client directly) is the owner of all Rights, so
Rivertek can assign the Rights to Scivanta.


Section 6.04. Non-Solicitation.   During the term of this Agreement, neither
party shall solicit any personnel of the other party to leave in order to become
an employee or consultant of the first party.  Offers to the public or the trade
generally shall not constitute solicitation.


Article VII - Property Rights of Scivanta


Section 7.01. Confidentiality.  Rivertek acknowledges that Personnel will have
access to Confidential Information while performing Services pursuant to this
Agreement.  Rivertek, for itself and its Personnel, agrees to maintain the
confidentiality of such Confidential Information and to not disclose it to third
parties or Personnel of Rivertek other than those Personnel who have a need to
have such Confidential Information to perform Services, without the prior
written consent of Scivanta.


Section 7.02. Use of Scivanta Property.  Neither Rivertek nor any Person shall
use for their benefit, or for the benefit of any person or entity other than
Scivanta, any Confidential Information or Scivanta Materials.


Section 7.03.  Returnability.  Rivertek Personnel and Rivertek shall have no
ownership or license rights in any Confidential Information (including Results)
or Scivanta Materials or related Rights.  Upon completion of the Services,
Rivertek shall return to Scivanta all copies and originals of Scivanta
Materials, and all copies and originals of all notes, documents or other
materials created by Rivertek Personnel embodying or reflecting any of the
foregoing.


Section 7.04.  Ownership of Rights.  All Rights in all Results shall be the sole
property of Scivanta.  Rivertek hereby assigns (and agrees to assign) to
Scivanta all such Rights.  Furthermore, it is agreed that all works of
authorship within the Results are works made for hire.


Section 7.05.  Cooperation in Assignment/Enforcement of Rights.  Rivertek (for
it and its Personnel) agrees to provide all reasonable assistance to Scivanta in
obtaining, maintaining, defending and enforcing Rights, in the name of (or
transferred to) Scivanta, with respect to the Results.


4

--------------------------------------------------------------------------------


 
Section 7.06.  Disclosure.  Rivertek shall promptly disclose to Scivanta,
Results which Rivertek in good faith believes are material to Scivanta, and
agrees to conform to Rivertek’s Engineering and Product Development Procedures,
including those relating to the delivery of Results.  Rivertek shall promptly
disclose to Scivanta all inventions of Personnel for which, to Rivertek’s
knowledge, any patent application relating to the subject matter of the Services
is filed.  Such disclosure shall be kept confidential by Scivanta unless
Scivanta is the true owner of the Rights to the invention.


Section 7.07. Originality Warrant.  Rivertek warrants to the best of its
knowledge that all technology/writings created by Personnel shall be original
creations for Scivanta for hire and shall not knowingly infringe any U.S. rights
of a third party.


Article VII - Indemnification


Services performed under this Agreement by Rivertek Personnel shall be performed
at the request of Scivanta personnel.  Scivanta shall indemnify and hold
Rivertek harmless from any loss, damage, cost or expense which Rivertek may
incur by reason of or arising out of any person filing any lien against any
property of Rivertek or any claim or lawsuit against Rivertek arising from
Rivertek’s provision of Services pursuant to this Agreement (except in the case
of willful misconduct, gross negligence or material breach of contract by
Rivertek or Rivertek Personnel).


Article VIII - Term and Termination


This Agreement shall be effective February 5, 2009, and shall continue in effect
until December 31, 2010 unless it is earlier terminated by either party upon
giving the other party not less than seventy-two (72) hours prior written notice
of termination.  The obligations in Article VI shall survive the termination of
this Agreement.


Article IX - Miscellaneous


Section 9.01. Notices.  Written notices required or permitted hereunder shall be
deemed to have been delivered if sent by first class mail, postage prepaid, to
the following addresses or such other address as may be designated by a party:


If to Rivertek:


Rivertek:
3550 Lexington Ave. No.
#209
St. Paul, MN 55126
Attn:  Managing Director


5

--------------------------------------------------------------------------------



If to Scivanta:


215 Morris Avenue
Spring Lake, NJ 07762
Attn: Thomas S. Gifford
Executive Vice President and CFO.


Section 9.02. Insurance.  Rivertek shall maintain liability insurance providing
coverage for personal injury (including death) and property damage caused by any
negligence or intentional act or omission or Rivertek, its directors, officers,
employees or agents.


Section 9.03. Disclaimer of Agency.  This Agreement shall not make either party
the legal representative or agent of the other, nor shall either party have the
right or authority to assume, create, or incur any third party liability or
obligation of any kind, express or implied, against or in the name of or on
behalf of the other party except as expressly set forth in this Agreement.  Each
party agrees that it will not attempt to assume, create, or incur any such
liability or obligation against or in the name of or on behalf of the other
party.


Section 9.04. Entirety of Agreement.  This Agreement sets forth the entire
agreement and understanding of the parties relating to the subject matter
contained herein and merges all prior discussions between them, and neither
party shall be bound by any representation other than as expressly stated in
this Agreement, or by a written amendment to this Agreement signed by authorized
representatives of both parties.


Section 9.05. Non-Waiver.  The failure of either party in any one or more
instances to insist upon strict performance of any of the terms and conditions
of this Agreement shall not be constructed as a waiver or relinquishment, to any
extent, of the right to assert or rely upon any such terms or conditions on any
future occasion.


Section 9.06. Headings.  The headings contained in this Agreement have been
added for convenience only and shall not be constructed as limiting.


Section 9.07. Severability.  In the event any term or terms of this Agreement is
declared to be invalid or void by any court of competent jurisdiction, such term
or terms shall be construed in such a way as to make them valid and enforceable
to the maximum extent possible in such a way as to make effective the parties
expressed intent insofar as possible, and all the remaining terms of this
Agreement shall remain in full force and effect.


Section 9.08. Governing Law.  The validity, performance and construction of this
Agreement shall be governed by the laws of the State of New Jersey, without
regard to the conflicts of law provisions thereof.  The parties hereby agree
that any dispute relating to this Agreement shall be subject to the jurisdiction
of the courts within the State of New Jersey.


6

--------------------------------------------------------------------------------


 
Section 9.09. Assignment.  Neither this Agreement nor the rights and obligations
arising hereunder may be assigned or transferred by either party without the
prior written consent of the other party.  Any attempted assignment in violation
of the preceding sentence shall be null and void.


Section 9.10. Equitable Remedies.  Rivertek acknowledges Scivanta will suffer
serious, irreparable harm if Rivertek violates this Agreement, and that damages
would not be an adequate remedy for the breach.  Therefore, in the event of any
such breach, in addition to other available remedies, Scivanta shall have the
right (without being required to post any bond or other security) to obtain
temporary, preliminary and/or permanent injunctive relief and/or specific
performance.


IN WITNESS WHEREOF the parties have caused this Agreement to be executed,
effective as of the date set forth in the first paragraph hereof.



 
Rivertek Medical Systems, Inc.
         
 
By:
/s/ Dennis G. Hepp       Dennis G. Hepp       Managing Director          

 

 
Scivanta Medical Corporation
         
 
By:
/s/ David R. LaVance       David R. LaVance       President and CEO          

 
7

--------------------------------------------------------------------------------



EXHIBIT A TO THE AMENDED AND RESTATED SERVICE AGREEMENT BETWEEN RIVERTEK MEDICAL
SYSTEMS, INC.
AND SCIVANTA MEDICAL CORPORATION


DATED: February 5, 2009


1.
Description of Services:  Development and testing of products, processes, and
procedures on behalf of Scivanta.  Management and supervision of Scivanta’s
subcontract development and test suppliers, including budgets, schedules, work
output, and processes.  Preparation and submission of regulatory (FDA and CE
Mark) filings on behalf of Scivanta.

 
2.
Acceptance Criteria:  The Services shall not be considered complete until
accepted by Scivanta in accordance with established specifications, government
regulations, and accepted industry development practices.

 
3.
Expected Duration of Services:  Rivertek shall begin the Services on or about
February 5, 2009, and will continue to provide Services on an as-requested basis
through December 31, 2010.  Rivertek will be notified of Scivanta’s need for
Services, and the expected duration of those Services when the work is
available.

 
4.
Schedule of Charges:  This is a time and materials contract.  Charges for
Personnel will be billed at the following rates:

 
Dennis Hepp
Senior Program Manager
$90.00/Hr*
Allan Beale
Senior Electrical Engineer
$86.00
Scott Meyerson
Senior Electrical Engineer
$95.00
Thomas Balster
Design Engineer
$74.00
Janice Pearson
Senior Manufacturing/Test Engineer
$78.00
Saks Tongkhuya
Test Engineer
$68.00
Larry Scott
Senior Software Test Engineer
$76.00
Phyllis Hepp
Logistics and Procurement Manager
$55.00
Device Assembly and Test Personnel**
$40.00/$55.00**

 
* Subject to terms of April 2008 Warrant Agreement
** Subject to overtime rates beyond 40 hours per week



--------------------------------------------------------------------------------

